Citation Nr: 0606143	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-28 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral hips.

2.  Entitlement to service connection for arthritis of the 
bilateral knees.

3.  Entitlement to service connection for arthritis of the 
bilateral ankles.

4.  Entitlement to service connection for arthritis of the 
bilateral feet.

5.  Entitlement to service connection for arthritis of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, RB


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans' Affairs (VA) that denied the veteran's claim for 
service connection for arthritis of the bilateral hips, 
knees, ankles, and feet, and a back condition.  

In January 2006, the appellant appeared before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing held at the RO in Newark, New Jersey, at which the 
Board granted a motion to advance this case on the Board's 
docket.  


FINDINGS OF FACT

1.  The medical evidence of record does not reflect bilateral 
hip arthritis during service or within one year of discharge 
from service.

2.  The medical evidence of record does not demonstrate 
current bilateral knee arthritis.

3.  The medical evidence of record does not demonstrate 
current bilateral 
arthritis of the ankles.

4.  The medical evidence of record does not demonstrate 
current bilateral 
arthritis of the feet.

5.  The medical evidence of record attributes current 
spondylolisthesis of L5-S1 to active service.


CONCLUSIONS OF LAW

1.  Bilateral hip arthritis was not incurred or aggravated 
during the veteran's service and cannot be presumed to be 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(e) (2005).

2.  Bilateral knee arthritis was not incurred or aggravated 
during the veteran's service and cannot be presumed to be 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(e) (2005).

3.  Bilateral ankle arthritis was not incurred or aggravated 
during the veteran's service and cannot be presumed to be 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(e) (2005).

4.  Arthritis of the feet was not incurred or aggravated 
during the veteran's service and cannot be presumed to be 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(e) (2005).

5.  Arthritis of the lumbosacral spine was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records show no complaint, 
diagnosis, or treatment for injuries or disease of the hips, 
knees, ankles, feet or back.

The veteran has testified that he fell off a roof during 
service and injured his back.

In a 1998 University Radiology report, the examiner noted 
Grade I spondylolisthesis of L5 over S1.  There were 
bilateral pars articularis defects at the L5 level.  The 
exiting nerve roots appeared to be compressed secondary to 
the spondylolisthesis.  The examiner also noted that there 
was mild spinal canal stenosis at the level of L2-L3 through 
L4-L5.

A December 2002 VA Orthopedic examination report included X-
rays of the hips, knees, ankles and spine.  X-rays of the 
hips showed minimal bilateral degenerative disease of the 
hops.  X-rays of the knees were negative.  However, the 
lateral aspect of the right knee on the AP view was not 
included.  X-rays of the ankles were negative.  An X-ray of 
the lumbosacral spine showed scoliosis with degenerative 
changes of the L2-L3 and L5-S1 discs.  The examiner diagnosed 
spondylolisthesis of L5-S1, related to service.

In a January 2003 VA Neurological examination the examiner 
diagnosed the veteran with chronic lower back strain and mild 
lumbosacral radiculopathy with intermittent recurrence.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the 
specified disease is manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A.  Bilateral Hips

The veteran's service medical records show no complaint, 
diagnosis, or treatment of arthritis in the veteran's hips.  
Nor is there a manifestation of arthritis within one year 
following discharge.  The veteran testified at his January 
2004 Travel Board hearing that he often associated his hip 
pain with his back pain, which is discussed below as a 
separate claim.  The earliest pieces of evidence associated 
with the record that show any degenerative hip disease are 
the December 2002 VA X-ray report and orthopedic examination 
report, approximately 52 years after the veteran separated 
from service in August 1951.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
There is no medical evidence of any relationship between the 
veteran's current bilateral hip arthritis and his military 
service.  Accordingly, service connection for arthritis of 
the bilateral hips is not warranted on a direct or 
presumptive basis.  

B.  Bilateral Knees

The veteran's service medical records show no complaint, 
diagnosis, or treatment of arthritis in the veteran's knees.  
A December 2002 VA examination report, the most recent 
examination of the veteran's knees, showed no significant 
pathological findings in the veteran's knees, that is, no 
evidence of a current disability.  Absent a current 
disability, the claim for service connection for arthritis of 
the bilateral knees must be denied.  




C.  Bilateral Ankles

The veteran's service medical records show no complaint, 
diagnosis, or treatment of arthritis of the bilateral ankles.  
A December 2002 VA examination report, the most recent 
examination of the veteran's ankles, showed no significant 
pathological findings in the veteran's ankles, that is, no 
evidence of a current disability.  Absent a current 
disability, the claim for service connection for arthritis of 
the bilateral ankles must be denied.  

D.  Bilateral Feet

The veteran's service medical records show no complaint, 
diagnosis, or treatment of arthritis of the bilateral feet.  
In fact, there is no medical evidence in the claims folder 
showing that the veteran has any problems with his feet.  
Absent a current disability, the claim for service connection 
for arthritis of the bilateral ankles must be denied.  

E.  Back

The veteran testified that his back disorder began during 
service in Guam when he climbed a rope secured by another 
soldier, the rope gave way, and he fell and landed on his 
back.  December 2002 and January 2003 VA examination reports 
show that the veteran suffers from a current back disability, 
including scoliosis with degenerative changes of the L2-L3 
and L5-S1 discs.  In the December 2002 VA examination report 
the examiner opined that the veteran's current back 
disability was related to service.  There is no medical 
opinion of record to the contrary.  The preponderance of the 
evidence shows in-service incurrance of the veteran's back 
arthritis, a current disability, and a medical nexus opinion 
relating the veteran's current back disability to his 
service.  Accordingly, service connection for arthritis of 
the lumbosacral spine is warranted.




F.  Conclusion

A lay person is competent to testify as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  While the 
Board accepts the veteran's statement regarding his bilateral 
hips, knees, ankles and feet, those statements are not 
competent medical evidence that he has those disabilities or 
that they are etiologically related to service. 

Accordingly, the preponderance of the evidence is against the 
veteran's claims for entitlement to service connection for 
arthritis of the bilateral hips, knees, ankles and feet.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on these issues.  38 U.S.C.A. 
§ 5107(b).

III.  VCAA

VA has satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).

In a December 2002 letter the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, of what part of that evidence he was to provide, 
and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send the RO 
information describing additional evidence or the evidence 
itself, and requested that the veteran tell the RO about any 
additional evidence he wanted VA to try to get for him.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The original rating decision on appeal was in March 2003; 
therefore, the veteran received a notice complying with the 
requirements of the VCAA prior to the initial rating decision 
denying his claims.  

The veteran is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  A report of contact 
dated in March 2003 showed that the veteran stated he was 
ready to have his claim rated at that time, without the 
benefit of evidence for which he had signed VA Form 4142 
release forms.  Moreover, neither the veteran nor his 
representative has alleged any prejudice with respect to the 
timing of the VCAA notification, nor has any been shown.  
Mayfield v. Nicholson, Moreover, neither the veteran nor his 
representative has alleged any prejudice with respect to the 
timing of the VCAA notification, nor has any been shown.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2005).  In this case, the 
veteran's service medical records are on file and the RO has 
obtained all available post-service VA and private medical 
records identified by the veteran.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4).  









ORDER

Entitlement to service connection for arthritis of the 
bilateral hips is denied.

Entitlement to service connection for arthritis of the 
bilateral knees is denied.

Entitlement to service connection for arthritis of the 
bilateral ankles is denied.

Entitlement to service connection for arthritis of the 
bilateral feet is denied.

Entitlement to service connection for arthritis of the 
lumbosacral spine is granted.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


